DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment to the specification and accompanying remarks filed 3/2/22 have been fully considered and entered. The objection to the specification is hereby withdrawn. Applicants arguments are not found persuasive of patentability for reasons set forth herein below. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10632228 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The obvious double patenting rejection set forth in the Action dated 9/2/21 is hereby withdrawn. 

Response to Arguments
3.	Applicants argue that the cited prior art of McCullen et al., does not teach the claimed features of differing first and second electrospun bioabsorbable polymer fibers are comingled throughout the non-woven graft material. Applicants assert that the article of McCullen et al., is a three-layered structure comprising at least distinct fiber populations and thus does not read on the inventive embodiments of independent claims 21, 33 and 47. This argument is not found persuasive. The Examiner is of the position that while McCullen et al., does teach a three-layered structure, any one of the layers or all three layers can comprise a mixture of fibers made from the claimed first and second bioabsorbable polymers of poly (caprolactone) and poly (lactic acid) (column 3, 35-40). Applicant’s claims are not limited to consisting of only a single layer. As such, the Examiner is the position that a 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 21-22, 25-28,31-36,39-42,45-49,52-55 and 58-59 stand rejected under 35 U.S.C. 103 as being unpatentable over McCullen et al., WO 2012/080706. (Note: US 9,393, 097 is the reference cited in the rejection below)
The patent issued to McCullen et al., teach forming a layered fibrous article having first, second and third layers wherein the fibers are formed by electrospinning and can be random-oriented with the layers (title, abstract, column 1, 55-60 and column 2, 1-25). The Examiner considers such a layer sufficient to meet the limitation of interlaid non-woven. McCullen et al., teach that the diameter of the fibers in the layers range from .1-5 microns (column 2, 45-50). McCullen et al., teach that each layer of fiber can be made from the same or different biocompatible polymers. For example, the first layer can be made from poly(lactic acid) (column 3, 25-35). With regard to the second polymer, McCullen et al., teach that the layers may comprise a different polymer from the polymer fibers of another layer 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

6.	Claims 23-24, 29-30, 37-38, 43-44,50-51 and 56-57 stand rejected under 35 U.S.C. 103 as being unpatentable over McCullen et al., WO 2012/080706. (Note: US 9,393, 097 is the reference cited in the rejection below) in view of Everland et al., US 2012/0165957.  
	McCullen et al., does not teach the claimed patterning features.  Everland et al., teach patterning to the non-woven scaffold to impart strength (section 201, 202, 278 and 279). The Examiner is of the position that such patterns would result in the claimed at least one projection and at least one 
	Therefore, motivated by the desire to impart strength to the bio-absorbable material, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to pattern the surface of the non-woven layers of McCullen et al., as taught by Everland et al. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached at 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789